Wyly, J.
The plaintiffs enjoined the city of New Orleans from sending or causing to be sent any indigent persons sick with small pox or other contagious diseases to any hospital or place other than the Luzenburg Hospital. The court gave judgment for the defendant dissolving the injunction and plaintiffs have appealed. Act No. 60 of the acts of 1872, styled “ An Act to establish an hospital for small pox and other contagious diseases,” provides : “ That all indigent cases *522of small pox, or other diseases reported contagious, in want of or making application for hospital aid or care, shall be sent to the hospital designated in this act (the Luzenburg Hospital) at the expense of the city of New Orleans, as usual and at the usual per diem.” It also makes it unlawful for the city or any of its officers to send such indigent cases to any other place, or to violate the provisions of this act and a penalty is imposed against the transgression of said law. That the State had the right to pass the act, and in the exercise of its police power to require all indigent cases of small pox or other contagious diseases to be sent by the city of New Orleans to the Luzenburg Hospital can not be doubted; and that the defendant can be enjoined from contravening this law is equally certain.
It is therefore ordered that the judgment appealed from be annulled, and it is decreed that the injunction herein be perpetuated at the costs of the defendant in both courts.
Rehearing refused.